Citation Nr: 1202364	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-48 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Veteran and his brother testified at a Board hearing before the undersigned Veterans Law Judge in September 2011; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's September 2011 hearing, he indicated that he sought treatment at St. Anthony's Hospital in 1976-1977, at a physician's office in the 1980's in "Pendleton," and with a Dr. Hollingsworth in approximately 2006.  Such records are not associated with the claims file, and it does not appear that any attempt to obtain any of them has been made.  

Additionally, the Veteran indicated that he filed a worker's compensation claim in the 1990's when he was working at a lumber company.  Those records also are not in the file and attempts to obtain those documents do not appear to have been made.  Accordingly, on remand, the Board finds that attempts to obtain these potentially relevant treatment and worker's compensation records should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

The Veteran underwent a VA examination in October 2009, at which time the VA examiner stated he could not link a lumbar spine disorder to service because the in-service involved the thoracic spine.  The Veteran's lay testimony indicated that he displaced a vertebra in his spine when he fell out of his bunk in service, landing on an ashtray in the middle of his back.  There was also impact to his lower back and buttocks.  This fall is confirmed in the service treatment records.  Thus, the Board finds the current examiner's opinion to be inadequate as it does not take into account the Veteran's competent lay evidence of injuring his lower back and buttocks during the fall.  Therefore, on remand the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Portland, Oregon, VA Medical Center, or any other VA medical facility that may have treated the Veteran since October 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder since discharge from service, including at St. Anthony's Hospital in 1976-77; Dr. Hollingsworth; any physician or medical care provider in "Pendleton" (he should specify the State); and, the medical providers who performed the two spinal procedures.  

After securing any necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Ask the Veteran for information regarding any Worker's Compensation benefits claim he may have filed, including which State he filed that claim in.  Then, obtain from any applicable State, the records pertinent to the Veteran's claim for Worker's Compensation benefits, as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Following the completion of the above to the extent possible, schedule the Veteran for VA orthopedic examination to determine whether his claimed lumbar spine disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine disorders found, including any arthritic condition thereof.  The examiner should then state whether any lumbar spine disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

The examiner should specifically discuss the noted fall from a bunk and the displaced vertebra noted in the Veteran's service treatment records, as well as his competent lay evidence as to what part of his body was impacted by the fall and of continuity of symptomatology since that injury.  The examiner should additionally discuss any post-service lumbar spine injuries, particularly the noted Worker's Compensation injury noted in the record.  The examiner finally should address both Dr. R.J.K.'s October 2011 medical opinion and the October 2009 VA examination.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


